Citation Nr: 9933663	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-15 694 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for the cause of the veteran's death.  

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active naval service from April 1958 to 
September 1960.  The appellant asserts that she is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from two decisions of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO).  In November 1996, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  After further development of 
the record, focusing on the appellant's allegations that the 
veteran's death resulting from VA treatment in 1992, a 
September 1998 decision denied the claim of entitlement under 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  

The appellant contends that the veteran received improper 
care at a VA medical facility in 1992, which contributed to 
his death four years later.  She also alleges that the 
veteran's psychiatric disorder was related to his service and 
contributed to his death.  In light of these allegations, and 
because the RO denied the claim of service connection for the 
cause of the veteran's death and the claim for compensation 
under 38 U.S.C.A. § 1151, the issues for appellate review are 
as listed on the title page of this decision.  

An undated statement, co-located in the claims file with the 
October 1998 substantive appeal, indicated that the appellant 
was satisfied with her appeal and wished to withdraw the 
appeal.  However, the statement was not signed by the 
appellant and had a handwritten notice across the face of the 
document stating she was dissatisfied with the conclusion of 
her claim.  For this reason, this statement does not satisfy 
the requirements of 38 C.F.R. § 20.204 for withdrawal of the 
appeal.  


REMAND

The appellant contends that the veteran's death in 1996 is 
related to a 1992 surgical procedure performed at a VA 
medical facility.  She also alleges that a psychiatric 
illness contributed to the veteran's death by preventing him 
from caring for himself, which increased his susceptibility 
to heart disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
or, if the disease or injury involved psychosis, it was 
manifest to a degree of 10 percent within one year from the 
date of termination of such service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  The 
threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a plausible claim that 
is meritorious on its own or capable of substantiation).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992). 

A well-grounded claim requires competent medical evidence of 
a current disability, lay or medical evidence of incurrence 
or aggravation of a disease or injury in service, and 
competent medical evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  A well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 requires medical 
evidence of a current disability, lay or medical evidence of 
incurrence or aggravation of an injury or disease as a result 
of hospitalization, medical or surgical treatment, and 
medical evidence linking the asserted injury or disease to 
the current disability.  Jones (James), 12 Vet. App. 460, 
463-64 (1999).  

VA cannot assist the appellant in the development of facts 
pertinent to the claims until she meets her burden of 
submitting evidence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477, 485 (1999).  However, certain 
exceptions exist to this rule.  The following actions are 
based on these pre-duty-to-assist exceptions.  

In November 1998, the RO received a copy of a death 
certificate indicating that the veteran died on September [redacted], 
1996 at the age of 58 years and that the immediate cause of 
death was probable myocardial infarction.  A copy of the 
death certificate (indicating that he was divorced and 
without surviving spouse) was not before the RO when it 
rendered the November 1996 and September 1998 decisions.  
Because evidence received by the RO prior to transfer of the 
records to the Board must be reviewed and considered by the 
RO prior to appellate review, 38 C.F.R. § 19.37(a), the 
claims must be remanded to the RO for it to consider this 
pertinent evidence.  See also 38 C.F.R. § 20.1304(c) 
(evidence received by Board and not previously considered by 
RO must be referred to RO prior to appellate review).  

The appellant asserts that she is the veteran's surviving 
spouse and that the veteran was married twice previously.  In 
her November 1996 application for benefits, she indicated 
that she married the veteran in 1983.  The claims file 
includes a copy of a marriage certificate showing the 
marriage of the veteran in August 1963 to someone other than 
the appellant, but it does not include a copy of any divorce 
decree or marriage certificate showing a marriage of the 
veteran to the appellant.  While the case is remanded, the RO 
should clarify this matter and obtain a copy of a certificate 
showing the marriage of the appellant and the veteran.  In 
this regard, an applicant claiming entitlement to benefits as 
the surviving spouse of a veteran has the burden to come 
forward with preponderating evidence that she satisfies the 
requirements of 38 U.S.C.A. § 101(3); if she fails to satisfy 
that burden, she never attains the status of claimant.  
Mayang v. Brown, 8 Vet. App. 260, 261-62 (1995), citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The appellant also indicated that she and the veteran had not 
lived continuously since the date of their marriage.  She 
listed the cause of the separation as "arguments, etc. - 
nothing serious - relationship unchanged - recent documents 
to that effect."  On remand, the RO should request that the 
appellant provide a detailed statement, including any 
supporting documents, as to the exact nature of her 
relationship with the veteran at the time of their 
separation, at the time of his death and throughout their 
marriage.  

The appellant alleged that the veteran underwent psychiatric 
treatment at several VA medical facilities, including the 
Waco VA Medical Center (MC), Kerrville VAMC, and Temple VAMC.  
The Temple VAMC provided records from May 1993 to July 1994.  
It does not appear that any response was received from the 
Waco and Kerrville VAMCs.  VA has constructive notice of 
medical records in its possession, including those in the 
possession of a VAMC, thereby triggering a pre-duty-to-assist 
obligation to obtain such records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  On remand, the RO should undertake to 
obtain copies of all records relevant to the veteran from the 
Waco and Kerrville VAMCs.  

The appellant further indicated that the veteran received 
psychiatric treatment from other medical facilities, 
including the Amarillo Psychiatric Pavilion in the 1970s, the 
Osage Nursing Home in Gatesville from 1994 to 1996, and a 
Houston facility ("T.R.I.M.S.") in the 1970s.  She also 
referred to a May 1995 letter from a Dr. Sheffield.  The RO 
has an obligation to inform the appellant of evidence 
pertinent to the claim and to help obtain such evidence 
identified by the appellant.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995) (obligation under 38 U.S.C.A. § 5103 to 
assist appellant in completion of application).  On remand, 
the RO should contact the appellant and inform her to obtain 
records of this treatment, if possible.  

Finally, the copy of the death certificate indicated that the 
veteran died at a private medical facility, Coryell Memorial 
Hospital in Gatesville, Texas.  The record includes January 
1995 medical records from that facility, as well as a 
September 1997 signed release form for records through 1996, 
but does not include copies of the terminal hospital records.  
On remand, the RO should attempt to obtain copies of such 
records.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant provide a copy of the marriage 
certificate showing her marriage to the 
veteran, any documentation or information 
that the legal impediment of a prior 
marriage had been removed, and a detailed 
statement, including any supporting 
documents, as to the exact nature of her 
relationship with the veteran at the time 
of his death and throughout their 
marriage.  

2.  The RO should request that the 
appellant provide the current addresses 
for the following: the Amarillo 
Psychiatric Pavilion; the Osage Nursing 
Home in Gatesville; a Houston facility 
abbreviated as "T.R.I.M.S."; and a Dr. 
Sheffield.  After securing any necessary 
releases, the RO should attempt to obtain 
all relevant treatment records from these 
health care providers.  All requests for 
information and documents obtained should 
be associated with the claims file

3.  The RO should again request copies of 
all treatment records from the Waco and 
Kerrville VAMCs.  All documents obtained 
should be associated with the claims 
file.  

4.  After obtaining from the appellant 
any necessary release, the RO should 
request copies of all treatment records 
through September 1996 from the Coryell 
Memorial Hospital in Gatesville, Texas.  
All documents obtained should be 
associated with the claims file.

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
The RO should determine the appellant's claimant status 
(38 C.F.R. §§ 3.1(j), 3.50-3.55) and , if appropriate, 
readjudicate the claims of service connection for the cause 
of the veteran's death and enitilement to compensation under 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  See 
38 C.F.R. § 3.358 (1999).  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, remains 
denied, the appellant and her representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board. The appellant has the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


